Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach the claimed methods of operating a laundry treating appliance having a dispensing system including a bulk dispenser fluidly coupled with a treating chamber and configured to deliver a charge of treating chemistry from at least one of a set of bulk reservoirs to the treating chamber, a controller having a memory in which is stored a set of executable instructions comprising a cycle of operation, and a user interface operably coupled with the controller and having a touchscreen configured to provide an input and output function for the controller, the method comprising: displaying icons based on one of a set of bulk reservoirs, receiving a user input, determining a status of the et of bulk reservoirs based on the receiving input and displaying user-selectable parameter selections related to a corresponding bulk dispenser.
The prior art teaches to use bulk reservoirs and to dispense as well as a control and touchscreen, but does not appear to teach or make obvious the displaying on a second screen view of the touchscreen after displaying icons based on the a determined status of the bulk reservoirs or the updating icon of the displayed icons based on the determined status of the bulk reservoirs to define a dynamic icon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711